Citation Nr: 1043770	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, thoracic spine, with compression 
fractures T7-T8 and degenerative disc disease of lumbar spine.

2.  Entitlement to service connection for bilateral leg and foot 
disorder, also claimed as secondary to a service-connected 
thoracic/lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was afforded a VA examination in relation to his 
claims in November 2006.  In a November 2010 statement, he argued 
that the November 2006 examination was inadequate as the claims 
file was not available for review and the examiner was not 
licensed at that time.  

Although the Veteran has alleged a deficiency in the VA 
examination because the VA examiner was not licensed at the time 
of the examination, the Board notes that the examination report 
was reviewed by a physician and there is no indication that the 
physician's credentials are in question.  

In any event, the Board finds that another examination is 
warranted.  In this regard, the Veteran's claims file was not 
available for review during the November 2006 examination.  

While the lack of a claims file for review is dispositive, the 
November 2006 examination revealed normal NCV/EMG of the left leg 
and no peripheral neuropathy or evidence suggestive of a left 
lumbosacral nerve root lesion; however, examination in November 
2007 revealed an abnormal study which was indicative of mild to 
moderate chronic left L3/L4 lumbar radiculopathy without ongoing 
denervation.  Therefore, another examination is needed so that a 
more definitive diagnosis is rendered and, if so, an etiology 
opinion obtained.  

With respect to the claim for an increased rating, the Board also 
notes that since the November 2006 examination, the Veteran has 
indicated that his back problems have worsened and that his back 
pain continues to limit him in daily activities.  The November 
2006 examination did not adequately consider the factors of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, another 
examination is warranted to determine the nature and extent of 
his thoracic/lumbar spine disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
to determine the extent of his 
thoracic/lumbar spine disability.  The 
examiner is asked to express all medical 
findings in terms conforming to the 
applicable rating criteria given in 38 C.F.R. 
§ 4.71, Diagnostic Codes 5235-5243.  The 
examination report should include findings 
consistent with criteria of DeLuca v. Brown, 
8 Vet. App. 202 (1995).

2.  Schedule the Veteran for an examination 
to determine the nature and etiology of his 
claimed bilateral leg and foot disorder.  The 
claims folder should be made available to the 
examiner for review.  

If a leg/foot disorder is shown, the examiner 
is asked to provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
currently present leg/foot disorder is 
attributable to service.  

The examiner is also requested to address 
whether any leg/foot disorder is related to 
or aggravated by the Veteran's service-
connected thoracic/lumbar spine disability.  

If leg/foot disorder was aggravated by a 
service-connected thoracic/lumbar spine 
disability, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the disorder 
before the onset of aggravation.

If the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide an opinion 
was due to a need for further information 
(with said needed information identified) or 
because the limits of medical knowledge had 
been exhausted regarding the etiology of the 
disorder.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


